DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 have been presented for examination on the merits. 

Claim Objections
Claims 18-25 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 10-17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims
Claim 1 is directed to a composition comprising a dried amnion tissue preparation lacking viable cells and claims 10 and 18 are drawn to a method of treating exercise-induced pulmonary hemorrhage. 

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 20170354692).   

Harrell teach formulations of human amniotic fluid and methods of use thereof for treatment of lung disorders, and/or injuries. The formulations are suitable for topical delivery to the lung for treatment of lung disorders including acute lung injuries. Said methods include administering specifically formulated, diluted sterile de-cellularized human amniotic fluids topically to the lungs, preferably as aerosol droplets with size between about 1.5 μm to about 5 μm, using apparatus such as high-efficiency vibrating mesh nebulizers. Formulations of sterile human amniotic fluid are devoid of amniotic cells, elements of micronized membrane, and chorion particles (See abstract and [0012]). 
The de-cellularized human amniotic fluid (D-HAF) formulations can be stored for long periods of time, allowing for a broad range of application methods, including distribution and storage as aerosols, solutions, powders, etc, (See [0047], [0095]-[[0096], [0153] and [0217]). 
It is disclosed that amniotic fluid (“AF”) contains nutrients and growth factors that facilitate fetal growth, and allows assessment of fetal maturity and disease (See [0030]). The amnion cells of the umbilical cord express EGF, TGF-α, and the functional EGF/TGF-α receptor, suggesting the possibility of a regulating role of the amnion in fetal growth and development (See [0037]). Bone marrow-derived mesenchymal stem cells (MSCs) have been identified as one possible strategy for the treatment of chronic obstructive pulmonary disease (COPD). In some embodiments, the stem cells are mesenchymal stem cells (See [0085]). 
Harrell also teach that one or more additional active agents may be encapsulated in, dispersed in, or otherwise associated with particles in the formulation (See [0056]). The said formulation may contain one or more therapeutic agents to treat, prevent or diagnose a disease or disorder of the lung, including bronchodilators, corticosteroids, antioxidants, anti-inflammatory agents, growth factors, anti-viral agents, immunosuppressant agents, etc, and combinations thereof (See [0057]).
It is disclosed that the fluid dosages for use are raw amniotic fluids that are devoid of cells and particulate matter via a series of centrifugation and filtration steps. The concentrations of proteins, lipids, or any other molecules present in the de-cellularized human amniotic fluid are similar to that of the raw amniotic fluid (See [0095]). 
It is further stated that the sterile amniotic fluid is dried in the vial via lyophilization in a built-in a sterile environment. After gentle homogenization, the powder is quickly dissolved in about one minute (See [0133]).
Harrell teach that decellularization and purification process protects the growth factors and other biological components of amniotic fluid from chemical and enzymatic degradation (See [0143]). 
It is further disclosed that exercise-induced pulmonary hemorrhage (EIPH) is seen in most racehorses and in many other horses used in equine sports that require strenuous exercise for short periods of time. EIPH is common in horses undertaking intense exercise, but it has also been reported in human athletes. The said formulations are suitable for treating, alleviating, or preventing one or more symptoms associated with exercise induced pulmonary hemorrhage (EIPH) in mammals, especially in racing horses (See [0203]). 
Harrell teach that the said formulation will be tailored to the individual subject, the nature of the condition to be treated in the subject, and generally, the judgment of the attending practitioner. The said formulation is any amount of about 0.1-10 ml combined with any amount of about 0.1-10 ml of sterile water, or saline solution (See [0223]). 

Harrell do not anticipate the claimed formulations as they do not exemplify the claimed formulations. However, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Harrell to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to do so because Harrell disclose compositions comprising dried stem cells in an amount sufficient for treating respiratory disorders in patients in need of such treatment by inhalation. Harrell does not expressly state that the cells are not viable, however it is clearly stated that the amniotic fluid is devoid of cells and the formulation is decellularized. Harrell also do not disclose the amount of amnion tissue in mg, however they disclose the amount in mL of a solution. It is noted that Harrell teach the formulations in both liquid and powder formulation and that one of ordinary skill in the art is more than capable of determining the amount in mg. it is further noted that the claimed amount is based on the “preparation” and it is not disclosed or clear how much amnion tissue is present in the said preparation.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis et al (US 20140065240) in view of Schorgl et al (US 20100228335) as evidenced by Radhakrishnan et al (US 5,049,389).

Mitsialis et al teach compositions comprising mesenchymal stem cell (MSC) derived exosomes, and methods of their use in subjects having certain lung diseases including inflammatory lung disease (See abstract and [0012]). The said composition comprising isolated mesenchymal stem cell (MSC) exosomes are formulated for administration by inhalation (See [0005] and [0020]). The said exosomes may be administered with pulmonary surfactants or other therapeutic agents and formulated for inhalation (See [0027]).
The said lung disease may be inflammatory lung disease, pulmonary hypertension, asthma, bronchopulmonary dysplasia (BPD), idiopathic pulmonary fibrosis, lung vascular disease, acute lung injury, acute respiratory distress syndrome (ARDS), etc. (See [0015]). The said isolated human MSC exosomes are isolated from human umbilical cord and placenta (See [0026] and [0065]). 
It is also disclosed that mesenchymal stem cells can be isolated using methods known in the art, e.g., from bone marrow mononuclear cells, umbilical cord blood, adipose tissue, placental tissue, commercially available bone marrow aspirates, etc (See [0069]). Treating a disease means reducing or eliminating the symptoms of the disease (See [0073]).
Mitsialis et al teach that the MSC exosomes may be administered by any route that effects delivery to the lungs, including inhalation (e.g., via an aerosol through the mouth or nose).   This may be done using an aerosol delivery system such as a pressurized pack or a nebulizer, metered dose inhalers (MDIs) and dry powder inhalers (DPIs). Capsules and cartridges for use in an inhaler or insufflator may be formulated containing lyophilized exosomes and a suitable powder base such as lactose or starch (See [0095]). 
It is disclosed that proteins of BM-MSC whole cell lysates were used and that cells were lysed and proteins in whole cell lysates were separated (See [0030] and [0134]).
The said mesenchymal stem cell exosomes may be used (e.g., administered) in pharmaceutically acceptable preparations (or pharmaceutically acceptable compositions), typically when combined with a pharmaceutically acceptable carrier, salt, buffering agents, preservatives, other (i.e., secondary) therapeutic agents, solid filler, diluent, excipient, etc, (See [0085]-[0086]).
Mitsialis et al lack a specific disclosure on the composition comprising amnion tissue or lacking viable cells and the particle size. These are known in the art as taught by Schorgl et al.

  Schorgl et al teach a stent scaffold combined with amniotic tissue. The amnion tissue can be variously modified or unmodified form of amnion tissue such as non-cryo amnion tissue, amnion tissue fabric, chemically modified amnion tissue, amnion tissue treated with radiation, amnion tissue treated with heat, or a combination thereof (See abstract). 
Schorgl et al disclose a biocompatible stent for placement in a vessel of a living subject. The stent comprises a stent scaffold and a biocompatible material associated with the stent scaffold. The said biocompatible material comprises a plurality of layers of amnion tissue, and may further comprise other agents such as a cellular material, etc. The said cellular material is stem cells (See [0004]).
The method of making the said scaffold includes covering at least a part of the stent scaffold with the solubilized amnion tissue and (2) allowing the solubilized amnion tissue covered scaffold to dry to form a coating on the stent scaffold (See [0006]). The amnion tissue can be rich with stem cells. The stem cells may assist with the growth of endothelial cells on inner lumen of the device. Amnion tissue can be used two ways, i.e. with viable cells and without viable cells. The epithelium layer of the amnion tissue may be removed or left intact for the covering or lining (see [0059]). It is also disclosed that crosslinking amnion tissue is one method of harming viable cells (See [0077]). The amnion tissue can be used with viable cells or without viable cells. The stem cells present in the amnion tissue may assist with the growth of endothelial cells on inner lumen of the biocompatible stent. The amnion tissue may be seeded with additional stem cells if desired (See [0078]). 
It is further disclosed that the amnion tissue can be comminuted by shearing in a high speed blender, or by grinding the amnion tissue in a frozen or freeze-dried state, and then lyophilizing the material to produce a powder having particles ranging in size from about 0.1 to about 1.0 mm2. The amnion powder can thereafter be hydrated with water or buffered saline to form an amino fluid of liquid or paste-like consistency. In one embodiment the amnion tissue is comminuted by freezing and pulverizing the amnion tissue under liquid nitrogen in an industrial blender (See [0082]). The amnion tissue can be lyophilized for storage (See [0086]). Tissue modified stent may be sterilized prior to storage. Depending on the length of time beings stored, different storage method could be used. Also, the storage technique can be selected based on whether or not the tissue includes viable cells. If the tissue does not comprise viable cells, this technique using a suitable buffer would be suitable to store the tissue for moderate periods of time, and the containers can be appropriately marked such that the device can be used with any degradation of the tissue due to the passage of time being within acceptable levels (See [0105]).

Evidence:
Radhakrishnan et al teach particles for inhalation and shows the suitable particle size range for inhalation (See at least Fig. 3).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Schorgl et al and Nelson with that of Mitsialis et al to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to do so because Mitsialis et al disclose powdered compositions comprising dried stem cells in an amount sufficient for treating respiratory disorders in patients in need of such treatment by inhalation. Mitsialis et al does not expressly state that the cells are not viable. Mitsialis et al also disclose that the said preparations may comprise other agents, but lack an express disclosure that said agents may be amnion tissue. Schorgl et al disclose compositions comprising amnion tissue and stem cells and that they may be viable cells or not viable cells. Nelson also teach compositions and a method of treating disorders comprising stem cells from placenta, fat cells, bone marrow stem cells, etc, and wherein the stem cells are cellular and lysed. As such one of ordinary skill in the art is more than motivated to have implemented the teachings of Schorgl et al and Nelson into the compositions of Mitsialis et al with a reasonable expectation of success because Mitsialis et al ‘s disclosures encompass non-viable cells and combinations of agents and Schorgl et al teach the benefit of combining amnion tissue with stem cells, wherein the cells may be non-viable cells and Nelson teach lysed cellular stem cells from fat cells and bone marrow.  
Mitsialis et al disclose inhalation of the compositions by dry powder inhalers. As evidenced by the teaching of Radhakrishnan et al, the particle size range should be with an acceptable range for the composition to reach the intended region of the pulmonary system. Accordingly, while not expressly disclosing a particle size range, Mitsialis et al‘s particles are necessarily with the respirable range.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (WO 2007038686) in view of Schorgi et al (US 20100228335), Nelson (US 20040147045) and Harrell (US 20170354692).
    
Tseng et al teach compositions and methods for modulating cellular physiology and pathological processing using a combination of compounds that can be found in amniotic membrane preparations (See [0003]). Disclosed are purified compositions and amniotic membrane preparations (that is, compositions that are prepared from amniotic membrane materials, including the amniotic membrane, amniotic stroma and amniotic jelly). The said methods include preservative methods, cell culture methods, tissue culture methods, therapeutic methods, etc. (See [0005]).
Tseng et al disclose that at least portion of the components of the purified compositions are prepared from a human amniotic material by obtaining a frozen or previously-frozen human placenta;
• Thawing the placenta and isolating the human amniotic material from the thawed placenta; and
• homogenizing the human amniotic material in a suitable buffer.
• freezing the human amniotic material.
• grinding the frozen amniotic material.
• lyophilizing the homogenate; or
• lyophilizing the supernatant into powder (See [0007]-[[0011]).
The homogenate or the powder are then mixed with a pharmaceutically acceptable carrier, including excipients such as surfactants (See [0031] and [0041]). 
Tseng et al further disclose that the preparation can be in a liquid or lyophilized powder (e.g. ground or pulverized) form (See [00130]-[00133). Pharmaceutical solid dosage forms including AM preparations and purified compositions are formulated to provide a controlled release of the composition (See [00201]). For administration by inhalation, the compositions may be in a form as an aerosol, a mist or a powder. Capsules and cartridges in an inhaler or insufflator may be formulated containing a powder mix of the AM preparations and purified compositions and a suitable powder base such as lactose or starch. In the case of a pressurized aerosol, the dosage unit may be determined by providing a valve to deliver a metered amount (See [00211]).
The amount of a given agent can be routinely determined in a manner known in the art according to the particular circumstances surrounding the case, including, e.g., the specific agent being administered, the route of administration, the condition being treated, and the subject or host being treated. In general, however, doses employed for adult human treatment will typically be in the range of 0.02-5000 mg per day, preferably 1-1500 mg per day (See [00219]) or from 0.5 to about 100 mg daily doses (See [00221]).
The said compositions and methods may also be used in conjunction with other well-known therapeutic reagents that are selected for their particular usefulness against the condition that is being treated, in the same composition or different (See [00223]). The said methods are useful for treating disorders and conditions including asthma, fibrosis, infections, etc (See [00266]-[00267]). It is also disclosed that an "effective amount" for therapeutic uses is the amount of the composition required to provide a clinically significant decrease in disease symptoms without undue adverse side effects. The terms "treat," "treating" or "treatment," include alleviating, abating or ameliorating a disease or condition symptoms, preventing additional symptoms, relieving a condition caused by the disease or condition, or stopping the symptoms of the disease or condition either prophylactically and/or therapeutically, etc, (See [0048] and [0065]).
Tseng et al lack a specific disclosure on the stem cells or that the preparations lack viable cells. These are disclosed by Schorgl et al. Tseng et al also lack a specific disclosure on cellular lysed stem cells. This is taught by Nelson. Tseng et al further lack a specific teaching on the method of treating exercise-induced hemorrhage and particle size range. These are taught by Harrell.  

Schorgl et al and Harrell’s teachings are delineated above and incorporated herein.  
Nelson teach a method to identify molecules that interact with a cell component, the cellular product may comprise whole stem cell solutions. Such whole stem cell solutions are selected from the group consisting of whole human stem cell solutions, whole murine stem cell solutions, whole porcine stem cell solutions, and whole primate stem cell solutions. Specifically, the cellular product may comprise lysed stem cell solutions. Such lysed cell solutions are selected from the group consisting of lysed human stem cell solutions, lysed murine stem cell solutions, lysed porcine stem cell solutions, and lysed primate stem cell solutions (See [0013] and [0019]).
Specific cells from any organism may be utilized, for example, cells specialized for metabolism and storage (e.g., hepatocytes, fat cells); epithelial cells lining the lung, etc, (See [0130]). Examples of adult stem cells include bone marrow stromal cells. These stem cells have demonstrated the ability to differentiate into a variety of cell types including adipocytes, bone marrow stromal cells, glial cells (bone marrow stromal cells) and, cells from all three germ layers (adult neural stem cells) (See [0135]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Schorgl et al, Nelson and Harrell with that of Tseng et al to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to do so because Tseng et al disclose powdered compositions comprising dried amnion tissue in an amount sufficient to treat patients in need thereof by inhalation. Tseng et al does not expressly state that the cells are not viable, but discloses a method of treating amnion tissue. Tseng et al also disclose that the said preparations may comprise other agents, but lack an express disclosure that said agents may be stem cells. Schorgl et al disclose compositions comprising amnion tissue and stem cells and that they may be viable cells or not viable cells. Nelson also teach compositions and a method of treating disorders comprising stem cells from placenta, fat cells, bone marrow stem cells, etc, and wherein the stem cells are cellular and lysed. Harrell teach a method of treating respiratory disorders including exercise-induced hemorrhage in mammals such as human and horses by pulmonary administration of a formulation comprising amnion fluid (tissue) and optionally other therapeutic agents such as growth factors. Harrell also disclose the most suitable and effective particle size (droplet size) range for effective inhalation and delivery of active agents to the lung. As such one of ordinary skill in the art is more than motivated to have implemented the teachings of Schorgl et al, Nelson and Harrell into the compositions of Tseng et al with a reasonable expectation of success because Tseng et al‘s disclosures encompass non-viable cells and combinations of agents and Schorgl et al teach the benefit of combining amnion tissue with stem cells, wherein the cells may be non-viable cells and Nelson teach lysed cellular stem cells from fat cells and bone marrow, effective in treating lung disorders by inhalation.  Harrell teach inhalation of amnion cells to treat exercise-induced hemorrhage.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Therefore, from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al (US 20100143312) in view of Schorgi et al (US 20100228335), Nelson (US 20040147045) and Harrell (US 20170354692). 

Hariri et al disclose that the placental cells include derived cells from placenta derived from umbilical cord. The term "umbilical cord stem cell" refers to a stem cell or progenitor cell that is derived from a mammalian umbilical cord. An umbilical cord stem cell is a multipotent cell, derived from a mammalian umbilical cord, that adheres to a tissue culture substrate, e.g., to tissue culture plastic (See [0021] and [0022]). 
The said placental stem cells, are administered to the individual by inhalation, e.g., in a spray, aerosol, by external or mechanical ventilation, or by direct application to a part of the lung, e.g., trachea, bronchus, bronchiole, lobule, alveolus, or the like (See [0117]).
Hariri et al disclose that the said isolated placental stem cells, and cell populations comprising placental stem cells (that is, two or more isolated cells), include cells and cell-containing cell populations obtained directly from the placenta, or any part thereof (e.g., amnion, chorion, placental cotyledons, and the like) or umbilical cord. Isolated placental stem cell populations also include populations of (that is, two or more) isolated placental stem cells in culture, and a population in a container, e.g., a bag (See [0127]).
The said isolated populations of the placental stem cells can be produced by digesting placental tissue or umbilical cord tissue with a tissue-disrupting enzyme to obtain a population of cells comprising the placental stem cells, and isolating, or substantially isolating, a plurality of the placental stem cells from the remainder of said placental or umbilical cord cells. The said tissue can be a whole placenta, an amniotic membrane, chorion, a combination of amnion and chorion, umbilical cord, or a combination of any of the foregoing (See [0178] and [0199]).
Hariri et al disclose treatment of diseases, disorders or conditions of the lung using placental stem cells including lung injury and interstitial lung disorder, fibrotic disease of the lung, acute respiratory distress syndrome (ARDS), chronic obstructive pulmonary disease (COPD), emphysema, asthma, a viral or bacterial infection of the lung, pneumonia (including chemically-induced pneumonia), cystic fibrosis, etc. The administration is sufficient to cause a detectable improvement in one or more symptoms of RLD, or sufficient to detectably reduce or slow the progression of one or more symptoms of RLD, e.g., in a lung of the individual (See [0005]-[0009], Example 1 and [0289]). 
Hariri et al lack a specific disclosure on the amnion tissue being non-viable, stem cells being lysed and particle size range. These are known in the art as taught by Schorgl et al, Nelson et al and Radhakrishnan et al. 

Schorgl et al, Nelson and Harrell’s teachings are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Schorgl et al, Nelson and Harrell with that of Hariri et al to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to do so because Hariri et al teach the use of placental stem cells and amnion tissue in treating lung disorders and state that umbilical cord stem cells are one suitable group of stem cells for such treatment.  Schorgl et al disclose compositions comprising amnion tissue and stem cells and that they may be viable cells or not viable cells. Nelson also teach compositions and a method of treating disorders comprising stem cells from placenta, fat cells, bone marrow stem cells, etc and wherein the stem cells are cellular and lysed. Harrell teach a method of treating respiratory disorders including exercise-induced hemorrhage in mammals such as human and horses by pulmonary administration of a formulation comprising amnion fluid (tissue) and optionally other therapeutic agents such as growth factors. Harrell also disclose the most suitable and effective particle size (droplet size) range for effective inhalation and delivery of active agents to the lung.
As such one of ordinary skill in the art is more than motivated to have implemented the teachings of Schorgl et al, Nelson and Harrell into the compositions and methods of Hariri et al with a reasonable expectation of success because the combination of references would have suggested to one of ordinary skill in the art that stem cells and amnion tissue are both effective in treating lung disorders, they can be directly administered via inhalation to the pulmonary system and that the cells may be non-viable and lysed. Harrell would also motive one of ordinary skill in the art to select a suitable particle size range for effective delivery into the pulmonary system for effective treating of exercise-induced hemorrhage. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,342,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the differences are that the reference claims are drawn to an inhaler comprising (a composition) dried stem cells lacking viable cells and dried amnion tissue lacking viable cells. While the examined independent claims are drawn to a composition comprising dried amnion tissue lacking viable cells. Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however an obvious modification of the reference claims because the inhaler of the reference claims comprises the same composition as claimed in the examined application. The examined composition claim is for inhalation.    

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,110,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims and the reference claims are all drawn to a composition comprising a dried amnion tissue preparation lacking viable cells. The difference is the arrangement of limitations. However, the claims are essentially drawn to the same compositions with minor and obvious modification.  Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however an obvious modification of the reference claims because the inhaler of the reference claims comprises the same composition as claimed in the examined application. The examined composition claim is for inhalation.    

Claims 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 of U.S. Patent No. 11,110,131 in view of Harrell (US 20170354692). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Harrell.
Specifically, the differences are that the reference claims are drawn to a method of treating a lung disorder including emphysema and asthma comprising administering the said composition comprising a dried amnion tissue lacking viable cells to the subject, while the examined independent claims are drawn to a method of treating an exercised-induced pulmonary hemorrhage comprising administering the said composition comprising a dried amnion tissue lacking viable cells to the. Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however obvious over the reference claims because as taught by Harrell (see above), the same composition is effective in treating pulmonary disorders such as asthma and emphysema as well as exercised-induced pulmonary hemorrhage. Accordingly, the examined claims would have been obvious over the reference claims in view of Harrell because Harrell teach treating exercised-induced pulmonary hemorrhage by i8nhalation of the same composition to the subject in need of such treatment. 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,993,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to a composition comprising a dried amnion tissue preparation lacking viable cells. Depending claims add stem cells and other therapeutic agents. The reference claims are drawn to (a scaffold) comprising a composition comprising a stem cell preparation having viable cells and an amnion tissue preparation lacking viable cells. 
 The difference is in the preamble as the reference claims are drawn to a scaffold while examined claims are a composition, which may be present in a scaffold. However, the two sets of claims encompass the composition comprising dried amnion tissue lacking viable cells and stem cells. The other difference is in the arrangement of limitations. However, the claims are essentially drawn to the same compositions with minor and obvious modification.  Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however an obvious modification of the reference claims because the inhaler of the reference claims comprises the same composition as claimed in the examined application. The examined composition claim is for inhalation.    

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,251,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to a composition comprising a dried amnion tissue preparation lacking viable cells. Depending claims add stem cells and other therapeutic agents. The reference claims are drawn to (an ambolus) comprising microparticles coated with a dried amnion tissue preparation lacking viable cells. 
 The difference is in the preamble as the reference claims are drawn to an embolus while examined claims are a composition, which may be present in an embolus. However, the two sets of claims encompass the composition comprising dried amnion tissue lacking viable cells and stem cells. The other difference is in the arrangement of limitations. However, the claims are essentially drawn to the same compositions with minor and obvious modification.  Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however an obvious modification of the reference claims because the inhaler of the reference claims comprises the same composition as claimed in the examined application. The examined composition claim is for inhalation.    

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,154,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to a composition comprising a dried amnion tissue preparation lacking viable cells. Depending claims add stem cells and other therapeutic agents. The reference claims are drawn to (an artificial microparticle) wherein microparticles are coated with a dried amnion tissue preparation lacking viable cells. 
 The difference is in the preamble as the reference claims are drawn to an artificial microparticle while examined claims are a composition, which may be present in an artificial microparticle. However, the two sets of claims encompass the composition comprising dried amnion tissue lacking viable cells and stem cells. The other difference is in the arrangement of limitations. However, the claims are essentially drawn to the same compositions with minor and obvious modification.  Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however an obvious modification of the reference claims because the inhaler of the reference claims comprises the same composition as claimed in the examined application. The examined composition claim is for inhalation.    

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,478,531. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to a composition comprising a dried amnion tissue preparation lacking viable cells. Depending claims add stem cells and other therapeutic agents. The reference claims are drawn to (a balloon catheter) coated with a dried amnion tissue preparation lacking viable cells. 
 The difference is in the preamble as the reference claims are drawn to a balloon catheter coated with the dried amnion tissue preparation while examined claims are drawn to a composition, which may be present in a coated balloon catheter. However, the two sets of claims encompass the composition comprising dried amnion tissue lacking viable cells. The other difference is in the arrangement of limitations. However, the claims are essentially drawn to the same compositions with minor and obvious modification.  Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however an obvious modification of the reference claims because the inhaler of the reference claims comprises the same composition as claimed in the examined application. The examined composition claim is for inhalation.    

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,207,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to a composition comprising a dried amnion tissue preparation lacking viable cells. Depending claims add stem cells and other therapeutic agents. The reference claims are drawn to (a balloon catheter) coated with a dried amnion tissue preparation lacking viable cells. 
 The difference is in the preamble as the reference claims are drawn to a balloon catheter coated with the dried amnion tissue preparation while examined claims are drawn to a composition, which may be present in a coated balloon catheter. However, the two sets of claims encompass the composition comprising dried amnion tissue lacking viable cells. The other difference is in the arrangement of limitations. However, the claims are essentially drawn to the same compositions with minor and obvious modification.  Depending claims add stem cells and other therapeutic agents to the composition. 
The examined claims are however an obvious modification of the reference claims because the inhaler of the reference claims comprises the same composition as claimed in the examined application. The examined composition claim is for inhalation.    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson et al (US 20130071358).
Peterson et al teach products and methods for treating soft tissue injuries. The provided methods include the production of processed or cryopreserved microvascular tissue (See abstract). Disclosed is the use of nonviable stem cells for the repair or regeneration of bone, cartilage, tendon, ligaments, discs, or to reduce injury from ischemic events in people (See [0018]). The composition for the said use comprises less than 50% viable cells or can include substantially no viable cells. (See [0028], [0030] and [0039]). The said non-viable stem or progenitor cells have been dried or lyophilized (See [0032] and [0042]). 

          Claims 1-25 are rejected.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
                                                                      /Mina Haghighatian/

                                                                      Mina Haghighatian                                                                                Primary Examiner, 
                                                                     Art Unit 1616